MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 May 10 2018, 10:12 am
court except for the purpose of establishing
                                                                               CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Andrew B. Arnett                                        Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana
                                                        Caryn N. Szyper
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Joshua Wayne Ashley,                                    May 10, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        73A01-1710-CR-2354
        v.                                              Appeal from the Shelby Circuit
                                                        Court
State of Indiana,                                       The Honorable Charles D.
Appellee-Plaintiff.                                     O’Connor, Judge
                                                        Trial Court Cause No.
                                                        73C01-1703-F2-1



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 73A01-1710-CR-2354 | May 10, 2018                Page 1 of 10
                                              Case Summary
[1]   Following a jury trial, Joshua Wayne Ashley (“Ashley”) was convicted of

      several offenses in connection with breaking into a pole barn.1 He now appeals.


[2]   We affirm.



                                                        Issues
[3]   Ashley presents the following two restated issues:


                 I.       Whether the trial court abused its discretion in concluding
                          that a recorded police interview was admissible because it
                          contained non-hearsay statements of a coconspirator; and


                 II.      Whether there is sufficient evidence to support Ashley’s
                          conviction of Burglary, which required evidence that the
                          crime was committed while armed with a deadly weapon.


                                Facts and Procedural History
[4]   Before dawn on March 3, 2017, Ashley and Travis Case (“Case”) drove out to a

      rural Waldron property belonging to Donna Scott (“Donna”) and Jeff Scott

      (“Jeff”)—Case’s mother and stepfather. Donna and Jeff lived on the property,

      which has a pole barn near their residence. To the east, the property shares a




      1
          The most serious offense was Burglary, as a Level 2 felony. Ind. Code § 35-43-2-1.


      Court of Appeals of Indiana | Memorandum Decision 73A01-1710-CR-2354 | May 10, 2018      Page 2 of 10
      border with a farm supplier known in the area as a co-op. Case did not live

      with Donna and Jeff, and had been subject to a no-trespassing order since 2016.


[5]   Case drove that morning, and parked outside the barn sometime after 4:00 a.m.

      While Ashley stood in the yard, Case approached the barn and used his phone

      as a flashlight. Case pulled on a window screen. He then broke a door

      window, pried the door with a crowbar, and entered the barn. Ashley followed.


[6]   Ashley and Case rummaged around the barn, and brought tools out to Case’s

      vehicle. At some point, Ashley went into an upstairs office area while Case

      remained downstairs. Around this time, Case saw movement in the residence.

      Knowing that his vehicle would be recognized, Case called out to Ashley

      several times. When Ashley did not respond, Case left the barn and drove off.

      Ashley placed calls to Case at 4:44 a.m., 4:54 a.m., and 5:24 a.m. The calls

      were unanswered and went to voicemail; Case later discovered that he had

      dropped his phone outside the barn. Around 7:00 a.m., Ashley sent Case a text

      message: “Come pick me up at the coop behind. Plant. Place.” State’s Ex. 12.


[7]   Donna and Jeff carried out their morning routines, although Donna noticed an

      unusual light in the yard when she took the dogs out around 5:10 a.m. Around

      6:10 a.m., Jeff began leaving for work, and went to the barn where he parks his

      vehicle. After noticing the broken window and door, Jeff returned to the

      residence and told Donna, who called the police.


[8]   Officer Michael Cleveland (“Officer Cleveland”) of the Shelby County Sheriff’s

      Department was among the responding officers. Officer Cleveland walked

      Court of Appeals of Indiana | Memorandum Decision 73A01-1710-CR-2354 | May 10, 2018   Page 3 of 10
       through the barn with Jeff, who identified items that were missing and out of

       place. One missing item was a tactical knife removed from the upstairs office.

       Nearby, there was a different knife under an office chair. The knife did not

       belong to Jeff and had not been there the night before.


[9]    Donna told police that she suspected Case was the perpetrator, at which point

       an officer was dispatched to Case’s residence. At approximately 7:45 a.m.,

       Officer Cleveland cleared the scene and was ready to finish his shift. Before

       Officer Cleveland left, another officer arrived and reported that he had seen

       someone walking in the area. Officer Cleveland then drove off to investigate,

       and encountered Ashley walking along the road less than a mile away.


[10]   Ashley claimed that he had gotten into an argument with his girlfriend, who

       had kicked him out of the car. Officer Cleveland agreed to drive Ashley to a

       store in Waldron, but first wanted to make sure that Ashley was not carrying

       any weapons. Officer Cleveland saw a knife with a six-inch blade on Ashley’s

       side, and asked if Ashley had any other weapons. Ashley said that he had

       another knife on his waistband. Officer Cleveland began checking for the knife,

       and when he could not find it, asked Ashley to direct him to the knife without

       reaching for it. Ashley was adamant that he had another knife, and pointed to

       his waistband. Officer Cleveland again searched and did not find a knife.

       Ashley then said that he must have left the knife at home. During this roadside

       interaction, Officer Cleveland noticed that Ashley had a flashlight with him.




       Court of Appeals of Indiana | Memorandum Decision 73A01-1710-CR-2354 | May 10, 2018   Page 4 of 10
[11]   Meanwhile, an officer dispatched to Case’s residence looked up license plate

       numbers and saw that Ashley’s vehicle was one of the vehicles parked outside

       Case’s residence. Law enforcement spoke with Ashley at his residence around

       9:09 a.m., and Ashley agreed to come in for an interview later that morning.

       Around that time, Ashley called his girlfriend Jessie Vogel (“Vogel”). Vogel

       lived with Tiffany Moore (“Moore”), not far from Case. At some point that

       morning, Vogel asked Moore to lie about the morning’s events. Vogel asked

       Moore to say that Vogel and Ashley had gone to Walmart, and that they had

       gotten into a fight that resulted in Ashley being kicked out of the vehicle.


[12]   Ashley, Moore, and Vogel all came in for separate police interviews. During

       Ashley’s interview, he was shown a picture of the knife found upstairs in the

       barn, under the office chair. Pointing to the picture, Ashley claimed that he

       wanted to press charges against Case for stealing his knife. As to Moore, when

       she completed her interview, she went home and found tools on her porch,

       hidden behind trash. Case later admitted to stashing the stolen property there.


[13]   The State charged Ashley as follows: Count I—Burglary, as a Level 2 felony;

       Count II—Theft, as a Level 6 felony;2 Count III—Theft, as a Class A

       misdemeanor;3 Count IV—Theft, as a Level 6 felony;4 and Count V—Criminal




       2
           I.C. § 35-43-4-2(a).
       3
           Id.
       4
           I.C. § 35-43-4-2(a)(1)(C).


       Court of Appeals of Indiana | Memorandum Decision 73A01-1710-CR-2354 | May 10, 2018   Page 5 of 10
       Mischief, as a Class B misdemeanor.5 A jury trial commenced on August 7,

       2017, with all counts tried to the jury except for Count IV, which was based on

       a prior conviction. At trial, Case and Moore were among the State’s testifying

       witnesses. Although Vogel had been issued a subpoena, she failed to attend the

       trial, and so the State sought to admit her recorded police interview. Ashley

       made a hearsay objection, and the State argued that the interview with Vogel

       contained a coconspirator’s non-hearsay statements. The trial court then

       admitted the recorded interview. In the interview, Vogel initially told a story

       about going to Walmart and kicking Ashley out of the car. After additional

       questioning, Vogel said that Ashley had called and asked her to tell that story.


[14]   The jury found Ashley guilty of all counts tried to it, and the State moved to

       dismiss Count IV. Thereafter, the court held a sentencing hearing, and declined

       to enter judgment of conviction on Count III. The court entered judgment of

       conviction on the remaining counts and imposed concurrent sentences that

       resulted in an aggregate sentence of 18 years with two years suspended.


[15]   Ashley now appeals.




       5
           I.C. § 35-43-1-2(a).


       Court of Appeals of Indiana | Memorandum Decision 73A01-1710-CR-2354 | May 10, 2018   Page 6 of 10
                                 Discussion and Decision
                         Admission of the Recorded Interview
[16]   “The trial court has broad discretion to rule on the admissibility of evidence.”

       Thomas v. State, 81 N.E.3d 621, 624 (Ind. 2017). “We review its rulings ‘for

       abuse of that discretion and reverse only when admission is clearly against the

       logic and effect of the facts and circumstances and the error affects a party’s

       substantial rights.’” Guilmette v. State, 14 N.E.3d 38, 40 (Ind. 2014) (quoting

       Clark v. State, 994 N.E.2d 252, 260 (Ind. 2013)).


[17]   Ashley argues that the trial court abused its discretion in admitting Vogel’s

       recorded police interview because the interview contained inadmissible hearsay.

       Hearsay evidence is admissible only when permitted by the Indiana Rules of

       Evidence “or other law.” Ind. Evidence Rule 802. Ordinarily, hearsay is any

       statement made out of court and offered to prove the truth of the matter

       asserted. Evid. R. 801(c). However, Evidence Rule 801(d) specifies that certain

       statements that would otherwise constitute hearsay are, by rule, not hearsay at

       all. For example, an opposing party’s statement is not hearsay. Evid. R.

       801(d)(2). This is so when the opposing party has personally made the

       statement. Evid. R. 801(d)(2)(A). It is also the case when an opposing party’s

       coconspirator has made the statement. Evid. R. 801(d)(2)(E). Importantly,

       however, to be admissible under this rule, the coconspirator’s statement must be

       made in furtherance of the conspiracy. Id.




       Court of Appeals of Indiana | Memorandum Decision 73A01-1710-CR-2354 | May 10, 2018   Page 7 of 10
[18]   In the recorded police interview, Vogel initially provided an alibi for Ashley.

       Later, however, Vogel said that Ashley had called and asked her to lie. Once

       Vogel changed stories, her statements did not further any conceivable

       conspiracy with Ashley. Thus, there are at least portions of the recording that

       should not have been admitted under the identified rule. Nonetheless, not all

       error requires reversal; rather, we are to “disregard any error or defect . . . [that]

       does not affect the substantial rights of the parties.” Ind. Trial Rule 61; see also

       Blount v. State, 22 N.E.3d 559, 564 (Ind. 2014) (“The erroneous admission of

       hearsay testimony does not require reversal unless it prejudices the defendant’s

       substantial rights.”). To determine whether erroneously admitted evidence has

       affected the defendant’s substantial rights, “we assess the probable impact the

       evidence had upon the jury in light of all of the other evidence that was properly

       presented.” Blount, 22 N.E.3d at 564. “If we are satisfied the conviction is

       supported by independent evidence of guilt such that there is little likelihood the

       challenged evidence contributed to the verdict, the error is harmless.” Id.


[19]   Assuming for the sake of argument that the entire recorded interview was

       inadmissible, there remains ample independent evidence of guilt. Case testified

       that Ashley participated in the burglary, which they committed in the early

       morning, sometime between 4:00 a.m. and 5:00 a.m. After ten or fifteen

       minutes, Case left Ashley behind—and Ashley’s phone records indicate that he

       called Case three times between 4:44 a.m. and 5:24 a.m. Ashley later sent Case

       an inculpatory text message asking to be picked up at the “coop”—when there

       was a “co-op” nearby the targeted barn. Not long after that, Ashley was seen


       Court of Appeals of Indiana | Memorandum Decision 73A01-1710-CR-2354 | May 10, 2018   Page 8 of 10
       walking less than a mile away, and he told police a story about going to

       Walmart—a story Moore testified was not true. Moreover, Ashley was not

       walking along the more direct routes from Moore’s and Vogel’s residence to

       Walmart. Ashley also had a flashlight with him—and Donna had observed an

       unusual light that morning, right around the time Ashley was calling Case.

       Furthermore, Ashley insisted that he was carrying a second knife—and police

       found a knife in the upstairs office of the barn, where Case said only Ashley had

       been. Moreover, Ashley’s vehicle was parked in front of Case’s residence, and

       there was stolen property hidden where Ashley’s girlfriend lived.


[20]   Ultimately, there is little likelihood that the challenged evidence contributed to

       the verdict. Thus, we conclude that any error in its admission was harmless.


                                  Sufficiency of the Evidence
[21]   Ashley challenges the sufficiency of the evidence supporting his Burglary

       conviction. “For sufficiency challenges, we neither reweigh evidence nor judge

       witness credibility.” McCallister v. State, 91 N.E.3d 554, 558 (Ind. 2018). We

       consider only the evidence most favorable to the conviction, together with all

       reasonable inferences that may be drawn from the evidence. Id. We will

       “affirm the conviction unless ‘no reasonable fact-finder could find the elements

       of the crime proven beyond a reasonable doubt.’” Drane v. State, 867 N.E.2d

       144, 146 (Ind. 2007) (quoting Jenkins v. State, 726 N.E.2d 268, 270 (Ind. 2000)).


[22]   Ashley concedes that there was sufficient evidence to convict him of Burglary as

       a lesser felony. He focuses only on whether the State introduced sufficient

       Court of Appeals of Indiana | Memorandum Decision 73A01-1710-CR-2354 | May 10, 2018   Page 9 of 10
       evidence that the crime was “committed while armed with a deadly weapon,”

       which elevates the offense of Burglary to a Level 2 felony. I.C. § 35-43-2-1. A

       “deadly weapon” is defined, in pertinent part, as any “weapon, device, . . . or

       other material that in the manner it: (A) is used; (B) could ordinarily be used; or

       (C) is intended to be used; is readily capable of causing serious bodily injury.”

       I.C. § 35-31.5-2-86(a)(2). A knife is a deadly weapon. See id.; Robinson v. State,

       543 N.E.2d 1119, 1120 (Ind. 1989) (observing that a jury could reasonably

       conclude that a utility knife was a deadly weapon).


[23]   The evidence and reasonable inferences favorable to the conviction indicate that

       Ashley was armed with two knives while committing the crime—one that he

       dropped and another that remained on his side. Ashley’s arguments to the

       contrary amount to requests to reweigh the evidence, which we must decline.

       Rather, we conclude that there is sufficient evidence supporting the conviction.



                                               Conclusion
[24]   Any error in the admission of the recorded interview was harmless. The

       evidence is sufficient to support the conviction of Burglary as a Level 2 felony.


[25]   Affirmed.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 73A01-1710-CR-2354 | May 10, 2018   Page 10 of 10